DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 3-4 are currently pending.  Claims 1-2 are canceled.  Claim 4 is newly added.  This is the first action on the merits.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.     


Information Disclosure Statement
The IDSs filed on September 18, 2020 and November 16, 2021 have been considered.


Election/Restrictions

New claim 4 is directed to a composition which is drawn to the unelected invention of a solid cosmetic material and is distinct from the elected method of decorating a solid cosmetic material.  Claim 4 is withdrawn as being drawn to a nonelected invention or species.  
Claim 3 is examined based on its merits.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. US 6,922,975 (8/2/2005) in view of Iimura et al. US 2012/0251605 (10/4/2012)(9/18/2020 IDS). 
Shiraishi et al. (Shiraishi) teaches a method of manufacturing a cosmetic material sheet which enables a trial use of a powdery cosmetic such as a foundation, an eye shadow, a cheek color or the like hygienically as a sample, enables a sale thereof as a product and particularly enables a use thereof as a disposable product. (See Abstract).  
The method involves loading a printing plate that fills powdery cosmetic material on the upper surface of a cosmetic sheet to form a powdery cosmetic material adhering layer. (See col. 5, lines 25-36).  This reads on the adhering of a decorating powder to a 
Shiraishi teaches that powdery cosmetic material can be a powder such as foundation or eye shadow. (See column 1). Shiraishi also teaches that its invention is to provide a method of manufacturing a cosmetic material sheet which can offer powdery cosmetic material having the same color, gloss and touch as those of powdery material actually used as a sample or the like and can firmly adhere the powdery cosmetic material to a sheet substrate. (See col. 1, lines 50-60).  
Shiraishi teaches a powder composition but does not teach that a powder that comprises a pearl powder which has been surface-treated with a silane compound or silazane compound.  This deficiency is made up for with the teachings of Iimura et al.
Iimura et al. (Iimura) teaches a powder composition that comprises a powder that has been surface treated with a silane compound.  (See Abstract, [0046]).  A powder that has been surface treated with a silane compound is called for in instant claim 3. (See Abstract).  Thus Iimura teaches a decorating powder comprising a powder that has been surface-treated with a silane compound as called for in instant claim 3.  Iimura also teaches a cosmetic that has been coated with this powder. (See Abstract and [0076]).  
Iimura teaches that surface treated powders exhibit improved feeling on touch during use and possess superior water resistance and sebum resistance. (See [0064]).     
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention following the Shiraishi method of manufacture to load a printing plate that fills a pearl powder that has been surface-treated with a silane compound on the upper surface of a cosmetic sheet to form a powdery cosmetic material adhering layer in order to have a hygienic cosmetic sample with a pearl powder that exhibits improved feeling on touch during use and possess superior water resistance and sebum resistance as taught by Iimura and that enables a trial use of an eye shadow that can enable a sale as taught by Shiraishi.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616